Justice TODD,
concurring.
I join the Majority Opinion with the exception of the waiver paradigm set forth in Part 111(C)(2). While I otherwise join the good cause exception the Court adopts therein^ I would limit the waiver of PCRA rights required when a defendant seeks unitary review of ineffectiveness claims under the good cause exception to only related derivative claims: those derivative ineffectiveness claims for which the issue raised on direct appeal is a merits component in our three-part ineffectiveness test.1 See Commonwealth v. Spotz, 610 Pa. 17, 44-45, 18 A.3d 244, 260 (2011) (to prove a claim of counsel’s ineffectiveness, a petitioner must prove (1) that the underlying claim is of arguable merit; (2) that counsel’s performance lacked a reasonable basis; and (3) that the ineffectiveness of counsel caused him prejudice). In other words, I would make the waiver issue specific. For example, should the defendant invoke the good cause exception to raise a claim of trial counsel’s ineffectiveness for failing to lodge an evidentiary objection, I would require the defendant to waive the right under the PCRA to raise any layered ineffectiveness claim for which trial counsel’s failure to object is part of the arguable merits assessment. Thus, having invoked the good cause exception, such a defendant could not then raise a PCRA claim alleging direct appeal counsel’s ineffectiveness, for example, for inadequately briefing the claim of trial counsel’s ineffectiveness. In this manner, a defendant would be able to challenge trial counsel’s performance only once — either on direct appeal where there is good cause to raise a given issue, or, as in the usual case per Commonwealth v. Grant, 572 Pa. 48, 813 A.2d 726 (2002), under the PCRA.2,3
*593By contrast, as the price for invoking the good cause exception, the majority requires the waiver of all PCRA claims (except for those brought under 42 Pa.C.S.A. § 9545(b)). While I share the concern expressed by the majority over prolix litigation, the majority’s proffered waiver requirement is not tailored, in my view, to advance that concern. A limited waiver requirement — waiving only related derivative ineffectiveness claims, i.e., layered claims, that focus on the same underlying claim of trial counsel error — would similarly narrow the issues that may be raised in a subsequent PCRA petition, avoiding the majority’s proper concern about “two rounds” of PCRA review. See Majority Opinion at 578.
Moreover, and critically, a limited waiver requirement avoids burdening counsel to assess, in the limited time allowed for a direct appeal, the universe of possible meritorious ineffectiveness claims, including non-record-based claims. It was this very concern that informed our decision in Grant in the first place. See Grant, 572 Pa. at 66, 813 A.2d at 737 (“Importantly, appellate counsel must perform this Herculean task [of reviewing the case for ineffectiveness claims] in the limited amount of time that is available for filing an appeal from the judgment of sentence — 30 days.”); see also Concurring Opinion (Baer, J.) at 591-92.
Indeed, in my view, by extracting a comprehensive waiver of PCRA rights as the price for invocation of the good cause exception, under the pressurized circumstances Grant acknowledges, the majority has rendered the good cause exception, as a practical matter, illusory. Outside of the short sentence scenario, which Justices Saylor and Baer address in their respective concurrences, and for which the driving assumption is that PCRA relief will not be available (and, thus, there is nothing to lose by waiving it), it is difficult to imagine situations in which competent counsel would suggest invoking the good cause exception upon pain of waiver of yet-unknown ineffectiveness claims.4 Cf. Majority Opinion at 580 (“Unitary review should not be pursued where it may compromise the fullness of the defendant’s options for collateral attack represented by the PCRA, absent an appropriate waiver. The *594more involved and complicated the case, no doubt, the less likely it may be a candidate to waive [PCRA rights].” (footnote omitted)). Further, I question whether a defendant’s waiver could be truly “knowing” under such circumstances. Thus, because of its overbroad waiver requirement, it appears the majority has constructed an exception that no responsible counsel— again, outside of the short sentence scenario — could credibly invoke. Cf Concurring Opinion (Baer, J.) at 591 (finding it “unwise” for a defendant to invoke the majority’s good cause exception outside of the short sentence scenario).
The majority offers two principal justifications for its comprehensive waiver approach, neither of which I find to be compelling rationales for its chosen course. First, the majority notes that “Court majorities have stated that this sort of unitary review, if permitted at all, should only proceed where accompanied by a knowing, voluntary, and express waiver of PCRA review.” Majority Opinion at 578. However, as conceded by the majority, “the cases generating those expressions did not enforce such a holding, and review was granted in this case specifically to determine the issue.” Id. at 576. Thus, we have substantial flexibility in reevaluating Commonwealth v. Bomar, 573 Pa. 426, 826 A.2d 831 (2003), and crafting a workable framework; in my view, a limited waiver approach fits comfortably within that latitude.
Second, the majority states that its waiver approach is necessary to “ensure that the unitary review described here does not offer a benefit (beyond acceleration) not available to defendants who do not receive such review.” Majority Opinion at 579. Yet, as all defendants are entitled to rely on the good cause exception — should they meet it — it is unclear what improper asymmetrical “benefit” the majority would preclude with its waiver requirement. By imposing a standard for invoking the exception, a standard we will no doubt refine in subsequent cases and ensure is applied uniformly, we treat all defendants equally. If by “benefit” the majority means we should not grant certain defendants additional rounds of review, I completely agree. A limited waiver achieves that, again, by requiring waiver of discrete derivative ineffectiveness claims.
I join the majority’s reevaluation of Bo-mar, in part, because I agree that the Bomar exception vested unbridled discretion in our trial courts over whether to allow ineffectiveness claims to be litigated on direct appeal, and I join the majority’s good cause construct because it provides that missing guidance. Further, I agree that a concomitant waiver of PCRA review of discrete derivative claims should be required to avoid multiple rounds of review of the same underlying question. I simply disagree, for the above reasons, that to accomplish this it is necessary or reasonable to require a defendant to do more than waive related derivative claims, much less all PCRA claims, as the majority requires. Rather, limiting the waiver of PCRA rights to related derivative claims when a defendant invokes the good cause exception accounts for legitimate concerns about permitting multiple rounds of collateral review while simultaneously diminishing the pitfalls of invoking the exception. It is, in my view, the better course.
Justice McCAFFERY joins this concurring opinion.

. The principal ineffective claims raised on direct appeal would be barred under the PCRA as they would be previously litigated. See 42 Pa.C.S.A. § 9543(a)(3).


. As a corollary, I would not begin the one-year PCRA time clock upon invocation of the good cause exception. See Majority Opinion at 579 ("Since unitary review effectively advances a PCRA attack to the post-verdict stage, to equalize matters, the time spent Iiti-*593gating collateral issues on unitary review must count toward the one year period within which a PCRA petition must be filed.”).


. This approach is entirely consistent with Commonwealth v. Collins, 585 Pa. 45, 888 A.2d 564 (2005). Under Collins, trial court' error, trial counsel’s ineffectiveness (for ineffectively litigating the trial court error), and appellate counsel’s ineffectiveness (for ineffectively litigating trial counsel’s ineffectiveness) are each distinct "issues” under the PCRA, and, thus, where the underlying claim is raised on direct appeal, typically the derivative claim may still be raised under the PCRA — that is, the derivative claim is not barred as previously litigated. However, under either a limited waiver approach, or the majority’s comprehensive waiver approach, some otherwise meritorious layered claims will be waived, as the cost for accelerated consideration.


. Of course, our pre-Grant caselaw required direct appeal counsel to do just that: to raise, or be found to have waived, all meritorious trial counsel ineffectiveness claims. However; before Grant, where direct appeal counsel, perhaps unsurprisingly, imperfectly identified meritorious ineffectiveness claims, the PCRA stood as an avenue for relief for such overlooked claims, couched as layered claims. Under the majority’s waiver approach, there is no such avenue for relief. In that sense, the majority's waiver approach is more onerous that the Hubbard-era requirement that counsel raise ineffectiveness claims at the first opportunity — which usually meant on.direct appeal — a state of affairs we emphatically rejected in Grant. See Grant (discussing and overruling Commonwealth v. Hubbard, 472 Pa. 259, 372 A.2d 687 (1977)).